UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4281


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ANTHONY SERING,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cr-00153-ELH-1)


Submitted:   December 22, 2014              Decided:   January 7, 2015


Before NIEMEYER and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan Skelton, Greenbelt,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney,   A.  David   Copperthite,   Assistant United  States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Sering appeals the 135-month sentence imposed

by the district court following his guilty plea to conspiracy to

interfere with commerce by robbery, in violation of 18 U.S.C.

§ 1951 (2012).       On appeal, Sering contends that his sentence is

both procedurally and substantively unreasonable.                        Finding no

error, we affirm.

            Because Sering argued for a sentence different than

the   sentence      imposed     by    the   district     court,   we    review    for

reasonableness under an abuse of discretion standard.                         United

States v. Lynn, 592 F.3d 572, 576, 578 (4th Cir. 2010); see

Gall v. United States, 552 U.S. 38, 46 (2007).                    In reviewing a

sentence, we must first ensure that the district court did not

commit any “significant procedural error,” such as failing to

properly calculate the applicable Guidelines range, failing to

consider the 18 U.S.C. § 3553(a) (2012) factors, or failing to

adequately explain the sentence.                  Gall, 552 U.S. at 51.          The

district    court    is   not    required        to   “robotically     tick   through

§ 3553(a)’s every subsection.”                  United States v. Johnson, 445
F.3d 339, 345 (4th Cir. 2006).                    However, the district court

“must place on the record an ‘individualized assessment’ based

on    the   particular        facts    of       the   case   before     it.      This

individualized assessment need not be elaborate or lengthy, but

it must provide a rationale tailored to the particular case at

                                            2
hand   and   adequate        to     permit      ‘meaningful        appellate       review.’”

United   States      v.    Carter,        564 F.3d 325,     330    (4th     Cir.    2009)

(quoting Gall, 552 U.S. at 50) (internal citation and footnote

omitted)).

             We    conclude        that    the      district      court’s       sentence    is

procedurally reasonable.              Our review of the sentencing hearing

transcript        reveals     that     the       district       court     considered        the

§ 3553(a) factors in finding that a within-Guidelines sentence

was appropriate and provided an adequate explanation for the

sentence imposed.           Further, it is apparent from the transcript

that   the   court     did    not    ignore         or   reject    Sering’s       mitigating

arguments.

             Once     we     have     determined         that     the     district        court

committed     no    procedural        error,        we    consider        the    substantive

reasonableness       of      the    sentence,         “tak[ing]         into    account    the

totality of the circumstances.”                      Gall, 552 U.S. at 51.                  The

sentence     imposed       “must     be    sufficient,          but     not     greater   than

necessary,” to satisfy the purposes of sentencing.                                 18 U.S.C.

§ 3553(a).        If the sentence imposed is within the appropriate

Guidelines        range,     we     consider        it    presumptively          reasonable.

United States v. Yooho Weon, 722 F.3d 583, 590 (4th Cir. 2013).

The presumption may be rebutted by a showing “that the sentence

is unreasonable when measured against the § 3553(a) factors.”



                                                3
United   States      v.    Montes-Pineda,         445 F.3d 375,       379   (4th    Cir.

2006) (internal quotation marks omitted).

              Here, the district court recognized the necessity to

impose   a    sentence      that    was     sufficient        but    not    greater     than

necessary to serve the purposes of sentencing, and it balanced

Sering’s personal circumstances with the other § 3553(a) factors

to arrive at the 135-month sentence.                    Given the district court’s

broad discretion in balancing the § 3553(a) factors, see United

States   v.     Jeffery,      631 F.3d 669,    679   (4th     Cir.      2011),   we

conclude      that    Sering       has    not     overcome      the    presumption        of

reasonableness afforded to the within-Guidelines sentence.

              Accordingly, we affirm the district court’s judgment.

We   dispense    with      oral     argument      because      the    facts      and    legal

contentions     are       adequately      presented      in    the    materials        before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             4